JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the district court’s judgment filed August 8, 2006, 2006 WL 2265414, be affirmed. Appellant has not shown any error in the district court’s holding that it lacked personal jurisdiction over the defendants in light of GTE New Media Services, Inc. v. BellSouth Corp., 199 F.3d 1343, 1349-50 (D.C.Cir.2000); Tavoulareas v. Comnas, 720 F.2d 192, 194 (D.C.Cir.1983); and Crane v. Carr, 814 F.2d 758, 762 (D.C.Cir. 1987).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en bane. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.